Community framework for nuclear safety (debate)
The next item is the report by Mr Hökmark, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council directive (Euratom) setting up a Community framework for nuclear safety - C6-0026/2009 -.
rapporteur. - Mr President, I think it is fair to say that we are now in a new era of energy policy, where there is a need for energy policy to be consistent with a policy for stopping climate change, and at the same time to be combined with a policy for energy security. Those three legs - energy policy, climate policy and energy security - must function together.
From my perspective this highlights the importance of nuclear power. It is important that the existing nuclear power plants are managed in as safe and secure a way as possible, but it is also important that we have clear rules to ensure that the future power plants of the European Union are as secure and safe as possible.
This is not only a matter of preparing the ground for more nuclear power. I think that there is rather large support for such a policy in the European Union, that it is growing and that we need to live up to the responsibilities that this gives us all. I respect those who are hesitant about or are against the use of nuclear power, but whatever opinion and whatever view we have on nuclear power, there can be no disagreement on the need for the rules to be as safe and secure as possible for the nuclear power we have.
It is from this perspective that I would like to present this report on the Community framework for nuclear safety. There is a legal basis for this and there has been a debate in committee on whether all the procedures have been fulfilled. A letter has been sent from the Committee on Legal Affairs to the Committee on Industry, Research and Energy saying that if it is a new proposal then there is a need for a new opinion from the group of experts. My view, and the view of the majority of the committee, is that this is a revised proposal which we have been working on in the European Union for nearly seven years. It has been changed because of an opinion from the group of experts and because of the opinion given by Parliament and I must say that now is the time to reach a decision. I hope that Council will be able to take this decision this spring.
If we do not and if we delay this process, we will see in reality that new nuclear power plants will be planned and constructed without this Community framework. So this is the time for action. Those who are trying to hinder this because of their attitude to nuclear power are in reality preventing the European Union from having a Community framework establishing as safe and secure rules as possible.
I have tried to position my report in three ways. First of all to give a clear structure on the responsibilities of Member States and governments, licence holders and national regulators. Secondly, I have been very clear about the independence that the national regulators will have and I am strengthening the requirements on national regulators, meaning that they must be able to act when they see any risk of a nuclear power plant not fulfilling the security rules.
Thirdly, we are including in an annex the rules of the IAEA as binding rules, thereby making this Community framework clear, strict and firm, and that is the note on which I end.
Member of the Commission. - Mr President, nuclear safety is an absolute priority for the European Union, as the rapporteur said, and I would like to thank the rapporteur for a very strong, clear and comprehensive report.
As the use of nuclear energy in the European Union is a reality and will be a reality, and nuclear safety is not constrained by national borders, we need a Community-wide framework aiming at achieving, maintaining and continuously improving nuclear safety in the European Union.
This is the objective of the revised proposal for a directive that sets up a Community framework for nuclear safety. The fundamental goal of the proposal is to establish binding legislation, the only solution that offers guarantees that political and industrial commitments to continuously improve nuclear safety are followed by concrete measures. These International Atomic Energy Agency (IAEA) Safety Fundamentals and the obligations of the Convention of Nuclear Safety constitute the core of the directive. De facto, their transposition into binding Community legislation would bring legal certainty.
The proposal also aims at ensuring that national regulatory authorities in charge of nuclear safety are independent from any governmental decision-making body and any other organisation that would have an interest in nuclear matters. They can, therefore, preoccupy themselves solely with the safety of installations.
The proposal aims to enhance the role of regulatory authorities by ensuring that the Member States provide them with adequate authority, competence and human and financial resources to fulfil their responsibilities.
The revised proposal takes into account the outcome of a consultation process that started in 2004 with the Council's Working Party on Nuclear Safety. It was discussed, before adoption, with the European Nuclear Safety Regulators Group, as well as in other fora. It also reflects the substance of the opinion given by the Scientific Group of Experts, referred to in Article 31 of the Euratom Treaty, and the current nuclear safety proposal is a second revision of the regional proposal in the area of nuclear safety. Article 31 of the Euratom Treaty does not require a resubmission of the revised proposal to the Scientific Group of Experts. Moreover, close cooperation with the International Atomic Energy Agency has ensured consistency with international practices.
The Commission agrees with most of the proposed amendments that reinforce the line taken. The report clearly recognises the obligation of the Member States to respect the Safety Fundamentals stemming from the IAEA and the provisions of the Convention on Nuclear Safety, as well as seeking to reinforce the role of nuclear regulatory authorities and ensure their independent decision-making role.
I am, therefore, confident that the Council will take into consideration Parliament's position whenever it contributes to improving and clarifying the objectives of the directive.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, ladies and gentlemen, Parliament does not really have anything to say on this matter. It has been consulted and it is being used for the preparation of a directive which will serve to maintain uncertainty rather than help to increase safety in the nuclear sector. The directive is irrelevant to all existing nuclear power stations in the European Union. It is also irrelevant to high risk projects, such as those currently planned in Bulgaria, Slovakia and Romania. It has absolutely nothing to deliver in this regard.
Moreover, if it survives, namely in connection with future planning that has not even begun yet, it will not lay down the current highest available scientific and technological standards, but will recommend compliance with principles.
I ask myself why we as Parliament are allowing ourselves to be used in this way with this token gesture, which will not serve to ensure the safety of citizens.
Mr President, Commissioner, ladies and gentlemen, the decision we have taken is a smart one and it has been cleverly presented. It is also a smart decision for Parliament to contribute to harmonisation in Europe and to establishing more security rules. We have a duty to do that.
Mrs Harms, I think you are quite wrong on the one hand to demand more and more safety in the nuclear sector and to complain that nuclear technologies do not have sufficient guarantees of safety while at the same time using every opportunity to obstruct such decisions here in this House. You cannot complain about the European Parliament concerning itself with this matter and then be dissatisfied that nuclear technology is not safe enough.
We have fulfilled our duty today. We are attempting to contribute to providing a minimum level of safety for nuclear technology throughout Europe while, of course, also - as we have jointly established with a large majority in other decisions in this House - stabilising and supporting nuclear technology as one of several options in the energy mix. In this connection it is also relevant to ask how things stand with regard to safety. The answer must be given, we cannot simply keep asking for it.
This proposal is on the table today and I hope that it will receive a majority vote tomorrow.
We will close a very important debate tomorrow with a vote on this proposal, which will undoubtedly increase the security of Europe's citizens and their sense of security. The aim of this is not for us to find a solution, but for us to make progress in relation to the current situation. I feel, at any rate, that drafting a Community regulation marks a serious step forward for national regulation. This is why we give our absolutely unreserved support to the directive put forward by the Commission and to Mr Hökmark's report. We have tried to make further improvements through our proposed amendments. I believe that Europe's citizens deserve for us to make progress on nuclear energy, which actually accounts for 32% of our electricity supply. Let us do it together then!
Mr President, my group fully supports the aim of this directive, which is to establish a Community framework to ensure and maintain the continuous improvement of safety in nuclear installations within the European Union.
Our Parliament has always stressed the urgent need to implement clear and rigorous legislation and to adopt practical measures at Community level in areas relating to nuclear safety, radioactive waste management and the decommissioning of nuclear installations.
Our debates have raised the issue, among others, of training and knowledge. It is vital for Europe, which has nuclear expertise, to preserve this knowledge, not least by ensuring that safety inspectors within nuclear installations are trained and qualified.
Finally, I am satisfied that the Committee on Industry, Research and Energy has accepted an amendment to the legislative resolution calling on the European Commission to consult the group of experts, in accordance with Article 31 of the Treaty.
I repeat: we demand transparency, and we want clear and rigorous legislation. I am grateful to our rapporteur, Mr Hökmark.
(DE) Mr President, ladies and gentlemen, the proposal currently on the table is to be welcomed. I would like to thank Commissioner Piebalgs, and your predecessor, Commissioner Palacio, who had already realised that it is important to think about safety. I also believe that it is important to improve the independence of national regulatory bodies.
If regulatory bodies in all of the other countries were as independent as the regulatory body in France we would already have made a great deal of progress. It would, of course, be even better if we had an EU-wide regulatory body with the ability to remove dangerous nuclear power stations from the grid in the peer review process. It is also important to have strict mandatory safety standards and to ensure, through the European regulator, that shutdown is carried out.
Safety and protection are extremely important for public health and receive our full support. More must be done in relation to this in future.
(BG) I too would like to take the opportunity to mention how important the Commission's proposal is for a framework directive for nuclear safety. I believe that this document provides a good basis for producing binding regulations in the European Union on this issue and for providing reassurance to all countries, including those which do not use nuclear energy, that the nuclear energy produced in the European Union is safe.
I want to emphasise that I am pleased with the amendments which have been adopted and which I tabled with regard to defining specifically the directive's scope, ensuring a regular exchange of best practice between Member States and more clearly assigning liability between countries, licence holders and the regulatory body.
I would like to emphasise that this directive once again highlights the right of any country to choose its energy mix, even if it wants this to include nuclear energy, which saves on carbon dioxide and is beneficial to the environment.
Member of the Commission. - Mr President, as has been rightly said the aim of this proposal is to create a Community-wide framework. It was not easy to achieve this. We based our work on the Western European Nuclear Regulators' Association (WENRA) and on experience in the High Level Group on Nuclear Safety and Waste Management. We also worked together with the Council, which had discussed more or less the same proposals in 2003.
I believe that it strikes the right balance at this stage; I believe it gives European citizens a clear understanding that there is a Community-wide framework. I am confident this framework will evolve with time, but I very much welcome Mr Hökmark's report because it strengthens the proposal while keeping the balance we need. It is the national regulators who are responsible for the safety of the installations running in their countries. These issues are so sensitive that we cannot, and should not, sidestep them, but we do need constantly to improve nuclear safety standards. I believe this directive gives us that opportunity.
rapporteur. - Mr President, first of all I think it is important to say that no one should be against increasing the level of safety and strengthening the safety rules. There must be no tendency, just because one dislikes nuclear power and is against its use, to underplay the importance of the rules we need.
In that sense, I think it is a step forward that we have a common Community framework because it creates a consistency, a transparency and an opportunity to ensure our common development towards higher standards. This directive really does apply to existing power plants because it increases the importance and the independence of national regulators - which is crucial - and it paves the way for us to secure higher and higher requirements in order to have, as it were, a 'race to the top' regarding safety.
Let us be very frank about this. We will have nuclear power in the future, whatever all of us here today agree about on this issue. In my view, it is important that we can lay the ground for having more nuclear power plants. They must be credible and there must exist a credibility in public opinion, but - even more importantly - there must be a substantial, real safety in managing nuclear power, as there should be in every other thing we do.
The existing rules are good and strong, but we are making them more consistent, and that is a step forward. I would like to thank you for your cooperation and for the discussion. I think that we have achieved a better result, and I hope that the Council will listen to this opinion.
The debate is closed.
The vote will take place on Wednesday 22 April 2009.
Written statements (Rule 142)
in writing. - I would like to draw my attention to the environmental situation of Marsaxloqq Bay. The most picturesque bay in Malta was destroyed when a power station was built. This has had a health impact on the residents in its region especially those of Marsaxloqq. Now an incineration plant is being planned in this bay and once again the inhabitants of this region are going to be subject to environmental nightmare. In addition, there is a health hazard which cannot be estimated.
When I was the lawyer in a case trying to prevent the construction of a power station in the bay I was able to prove that discharges were not all being absorbed by the atmosphere. Some discharges were found too heavy to evaporate and would find themselves falling in the vicinity of the station. Tiles in open places were visibly stained by a rust-coloured substance. It resulted that those stains were a result of discharges. What is the situation going to be when increased discharges from the incineration plant will be allowed into the atmosphere?
Following a delay of almost six years, the EU is today close to adopting a nuclear safety directive, an important political document for nuclear energy in Europe, which is used to produce almost one third of the EU's electricity.
Member States have the exclusive right to decide themselves whether to rely on nuclear energy. For countries both accepting and rejecting this form of energy, it is just as important that the highest safety standards in nuclear energy apply.
I welcome the inclusion of the IAEA's basic safety principles as an annex to the directive. This will ensure that the best developments in nuclear safety standards become an integral part of European legislation, which Member States are accordingly bound to comply with.
The lack of generally approved nuclear safety requirements in the EU allowed, in the not too distant past, some of the countries joining the EU to have political solutions imposed on their nuclear energy, which are not in line nowadays with the EU's objectives for limiting climate change and for energy supply security.
At a time when a number of new nuclear power plants are under construction in the EU or in the pipeline, the timely adoption of the nuclear safety directive is not only justified, but is mandatory because of the guarantees it offers for the population's safety and peace of mind.